Citation Nr: 1337985	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-46 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension.

4. Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to December 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A videoconference hearing before the undersigned Veterans Law Judge was held in June 2012.  A transcript of the hearing has been associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of entitlement to service connection for sleep apnea; diabetes mellitus, to include as secondary to service-connected hypertension; and entitlement to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. The RO decision of November 1998 denied the Veteran's claim of entitlement to service connection for a left knee disability.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the November 1998 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for a left knee disability

3. The competent and credible evidence fails to establish the Veteran's left knee disability manifested to a compensable degree within one year after discharge from service, and it is not otherwise shown to be associated with service.


CONCLUSIONS OF LAW

1. The November 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2. Since the November 1998 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

A letter dated in March 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the appellant what information and evidence was needed to substantiate the claims decided herein.  It also requested that the appellant provide enough information for the RO to request records from any sources of information and evidence identified by the appellant, as well as what information and evidence would be obtained by VA, namely, records such as medical records, employment records, and records from other Federal agencies.  With respect to the Dingess requirements, this letter also provided the appellant with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. 

With respect to the appellant's previously disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence - evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation, however, does not modify the requirements discussed above.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought. 

Here, the Board notes the March 2008 notice letter included the requirements pursuant to Kent.  This letter also explained to the Veteran why his claim for service connection for a left knee disability was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence in needed.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates the VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in October 2008.  This opinion involved review of the claims file and thorough examinations of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

Furthermore, in June 2012 the Veteran testified at a Board hearing via videoconference over which a Veterans Law Judge (VLJ) presided.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Board hearing, the VLJ clarified the issues on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, the Board must decide whether the Veteran has submitted new and material evidence to reopen claim of entitlement to service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran's left knee disability service connection claim was originally denied in a November 1998 rating decision; the Veteran was notified of the denial and he did not appeal the decision.  Therefore, the November 1998 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a left knee disability was received prior to the expiration of the appeal period stemming from the November 1998 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In March 2008, the Veteran submitted a new claim for entitlement to service connection for a left knee disability.  This resulted in the December 2008 denial by the RO which is the subject of the current appeal. 

The November 1998 rating action, therefore, represents the last previous final decision on any basis as to the issue of whether the Veteran is entitled to service connection for a left knee disability.  Evans v. Brown, 9 Vet. App. 273 (1996). 

According to the record, the Veteran testified at the June 2012 Board hearing that he sustained several injuries to his knee during his ten years in service.  The Veteran further stated that he experienced difficulty during his physical trainings.  He stated he was allowed to perform a swim test rather than running because of his knees.  The Veteran testified that his left knee is currently "as bad or worse" than his service-connected right knee.  He further stated that he sought treatment for his left knee soon after he separated from service. 

In addition, according to an October 2008 VA joints examination, the Veteran was diagnosed with chondromalacia patella.  As such, the Veteran does have a currently left knee disability.

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay testimony of experiencing injury and difficulty to his left knee during his military service, and his current diagnosis of a left knee disability, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.

III. Merits of the Claim

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253  (1999).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chondromalacia of the knees is not a chronic disease " listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's diagnosis of chondromalacia.  Id. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that service connection is warranted for a left knee disability based on service incurrence.  He maintains that during service, he expressed complaints of knee pain.  He stated that the "hardest part of [his] knees was when [he was] carrying big cruise boxes up and down the metal stairs... [a]nd the boxes would... hit our knees, and [his knee was injured several times over the [ten year] period."  He stated that he had bilateral knee pain in service and since that time. 

Service treatment records do not indicate complaint, treatment, or diagnosis for a left knee disability.  However, according to an October 1997 Report of Medical Assessment, the Veteran reported pain in his knees.  The Report of Medical History and Report of Medical Examination are both absent of any left knee pain or disability.

According to the post-service treatment records, the first complaint of left knee pain was in August 2005 when the Veteran reported it occasionally woke him up at night.  The VA physician noted the Veteran's extremities were warm and without edema.  In February 2006, the Veteran stated his knee pain was worse with movement but also feels malaligned in the morning.  He occasionally hears a "pop."  The physician noted the Veteran was advised to continue taking non-steroidal anti-inflammatory drugs and perform non-weight bearing exercises.  The physician further noted there were no inflammatory changes and ordered an x-ray to rule out dislocation, although it was low suspicion.  The physician stated it was likely degenerative joint disease which worsened with the Veteran's obesity.
In January 2007, the Veteran continued have left knee pain which he reported having a chronic history of trauma, where a metal box fell on his knee while in the Navy.  He reported his knee pain was worsening in the inferior aspect of the patella and behind the patella with increased grinding and "popping" sounds.  He occasionally took salsalates for his symptoms. 
In March 2007, the Veteran reported a history of left knee pain with intermittent swelling, popping, and instability for the last seven to eight years.  According to an x-ray of the left knee, no evidence of fracture, dislocation, or arthritic change was present.  The x-ray further revealed soft tissues effusion knee joint and suprapatellar bursa. 
The Veteran was afforded a VA joints examination in October 2008 where he reported that his left knee hurt for a little over five years but has been much worse in the past two years.  He stated his knee hurts "all the time when he is weight bearing.  He does report some swelling of the knee, but no locking or giving way."  He stated the over-the-counter ibuprofen does not help and he sometimes wears a brace.  He has not experienced any incapacitating flare-ups of the knee pain but does have increased limitation with repetitive use.  The Veteran stated he is able swims for exercise as he is unable to run due to the knee pain.  
A physical examination of the left knee revealed no effusion, but there was tenderness inferior to the patella and in the anterior medial anterior lateral portion of the knee.  The active and passive motion was 0 to 110 degrees with some discomfort at maximum flexion.  The flexion was limited on the knee by the obese size of the calf and thigh impinging on each other.  The knee was stable to varus and valgus stress and the anterior drawer and Lachman's was negative.  
The examiner diagnosed the Veteran with chondromalacia patella and determined that the knee pain was directly related to his morbid obesity.  The current x-rays were normal.  The examiner opined that "[i]t is less likely that the left knee is related to service.  He has noted that the symptoms started only slightly over five years ago.  It is more likely that the left knee chondromalacia is related to morbid obesity."
As previously stated, the Veteran was afforded a Board hearing in June 2012.  Here, the Veteran testified that he sustained several injuries to his knee (specifically, while carrying big cruise boxes up and down stairs and railings) during his ten years in service and he experienced difficulty during his physical trainings.  The Veteran testified that his left knee is currently "as bad or worse" than his service-connected right knee.  He further stated that he sought treatment for his left knee soon after he separated from service.
After consideration of the entire record and the relevant law, the Board finds that the Veteran's left knee disability is not related to service, and service connection is not established.  The medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of the left knee disability and his military service.  
Regarding the Veteran's claim, the Board notes that there is no evidence of record which disputes the Veteran's claim that he currently has a left knee disability.  The Veteran was diagnosed with chondromalacia patella in October 2008.  Accordingly, the Board finds that a current left knee disability exists, and the first element of service connection is satisfied as to this issue. 

The second element of service connection, that of in-service disease or injury, the Board initially notes that the Veteran's service treatment records include no documentation of any complaints of, treatment for, or diagnoses related to a left knee disability.  However, there was one complaint of pain in his knees  reported during service in October 1997 (although that same month, the Veteran was released from the military without any abnormalities in his left knee).  The Board has also considered the Veteran's statements concerning the onset of his left knee disability.  The Veteran testified he injured his left knee on several occasions while carrying cruise boxes.  He stated his knees were swollen and scarred and was treated with pain medication.  The Board finds it is questionable whether the Veteran did in fact have a left knee disability during service.  Nevertheless, upon affording the Veteran the benefit-of doubt, the second element of a service connection claim is therefore, satisfied as well.

With respect to third crucial element of service connection, that of nexus or relationship, there is no medical evidence of record relating the Veteran's left knee disability to his military service.  The October 2008 etiology opinion from a VA examiner does not relate the Veteran's left knee disability to service.  Rather, the VA examiner attributed the patellar chondromalacia to the Veteran's morbid obesity. 

There is no dispute that the Veteran is competent to report symptoms of left knee pain/disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

During the pendency of this appeal, the Veteran has claimed that the onset of his left knee disability was: (1) since service; (2) approximately in 1999 (reporting it was 7 - 8 years prior in March 2007), and (3) approximately in 2003 (reporting symptoms started slightly over five years prior at the October 2008 VA joints examination).  Given the conflicting nature of the Veteran's reports as to the onset of his left knee disability, the Board finds that his statements are not credible.  Such inconsistencies impacts negatively on the credibility of his current reports.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."). 

The Board does not ignore the Veteran's statement that he sought treatment soon after separation.  However, beyond the Veteran's assertions, the earliest evidence of record demonstrating that the Veteran complained or was treated for a left knee disability was August 2005, more than eight years after his active service discharge. 
The United States Court of Appeals for the Federal Circuit has determined that a lapse of time is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Here, as stated, the eight year lapse is against the claim that such is related to service.  Significantly, there is also no evidence that the Veteran's left knee disability manifested to a compensable degree within one year after discharge from service.  
Here, the only evidence of record in support of the Veteran's claim consists of his own lay statements.  However, the Veteran's etiological theory has not been supported by a medical professional.  In addition, the Board finds that the Veteran is not competent to offer an etiology opinion.  To the extent that the Veteran himself has related his left knee disability to his service, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board finds that the Veteran has been accorded ample opportunity to secure and present medical nexus evidence in his favor.  He did not do so.  See 38 U.S.C.A. § 5107(a) (It is the claimant's responsibility to support a claim for VA benefits).

Although the Veteran has established that he currently suffers from a left knee disability, the evidence of record does not establish that this condition is the result of a disease or injury in active duty service.  As such, the third element of Hickson is not met and therefore, the claim for service connection for a left knee disability must be denied.  In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for a left knee disability, is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a left knee disability is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

Service connection for sleep apnea

The Veteran testified at the June 2012 Board hearing that he sought treatment during service for his inability to breath and sleep well.  He stated his symptoms were treated as allergies and he was not diagnosed with sleep apnea until after service.  The Veteran further stated that he experienced his symptoms since service.

It is clear from the record that the Veteran has been diagnosed with obstructive sleep apnea and has been receiving continuous treatment at the VA medical center.

The Veteran has also submitted lay statement from his wife, N.C., and his father, P. C., who both stated that the Veteran's sleep apnea started in approximately 1992 and that he had to sleep in the snoring section onboard the ship.  He also told them he had difficulty sleeping.

The Board finds that given the current diagnosis of sleep apnea, and the lay statements from the Veteran, his wife, and father, further raises the possibility the Veteran's sleep apnea may have been caused or aggravated by his military service.  The Veteran has not been afforded a VA examination in regards to his issue and therefore, a remand of this claim is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection for diabetes mellitus, to include as secondary to hypertension

The Veteran alleges that his diabetes mellitus is secondary to his service-connected hypertension.  

In his substantive appeal, the Veteran claimed that his many years of service has contributed to his health problems, including diabetes and high blood pressure.  He stated that his long work hours, loud noise exposure, inability to sleep properly, poor nutrition, and contaminated drinking water all contributed to the deterioration of his health.

At the June 2012 Board hearing, the Veteran testified that his other service-connected disabilities prevent him from being active, which contributed to his diabetes.  The Veteran stated that he was told by his doctors that his diabetes may have stemmed from his lack of ability to "exercise aggressively due to pain and [his] service-connected problems."  

The Veteran's is currently service-connected for the following: (1) hypertension at a non-compensable rating, effective December 2, 1997.; (2) bilateral hearing loss at a non-compensable rating, effective December 2, 1997; (3) chronic low back strain at a 20 percent disability rating, effective March 4, 2008; (4) chronic ligamentous strain of the right knee at a 10 percent disability rating, effecting December 2, 1997; (5) gunshot wound on the left foot at a 10 percent disability rating, effective December 2, 1997; (6) tinnitus at a 10 percent disability rating, effective December 2, 1997; (7) scar of the gunshot wound on the left foot at a 10 percent disability rating, effective December 2, 1997; (8) fracture of the left index finger at a non-compensable rating, effective December 2, 1997; and (9) costrochondritis of the chest wall at a non-compensable rating, effective December 2, 1997.

The Veteran has not been afforded a VA examination for this claim.  Given this, his lay contentions, and his numerous service-connected disabilities, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded an examination in order to obtain an opinion regarding the etiology of the Veteran's diabetes mellitus.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Increased rating for hearing loss

The Veteran is currently rated at a non-compensable rating for his service-connected bilateral hearing loss.  According to the June 2012 Board hearing, the Veteran testified that his current rating does not accurately reflect his current symptomatology and that his condition has worsened since the July 2011 VA examination.

The Board acknowledges that the Veteran was indeed afforded a VA audiological examination in July 2011, over two years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his service-connected bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2013); Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA sleep apnea examination, by an appropriate specialist, at a VA medical facility.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed obstructive sleep apnea, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran assertions, his wife and father's observations concerning his in-service symptoms, his documented complaints referencing in-service symptoms, and ultimate diagnosis of sleep apnea. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Schedule the Veteran for a VA diabetes examination, by an appropriate specialist, at a VA medical facility.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be made available to the examiner designated to examine the Veteran and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

With respect to diagnosed diabetes, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during:

a. active service or is related to any in-service disease, event, or injury; or 

b.  is secondary to, OR aggravated by (i.e., made worse) any service-connected disabilities.

In rendering the requested opinion, the examiner must consider and discuss all pertinent lay and medical evidence, to include the Veteran assertions and ultimate diagnosis of diabetes.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his service-connected bilateral hearing loss. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination and such should be acknowledged in the report.

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

In addition to puretone thresholds and speech recognition scores, the examiner is to provide an opinion as to the overall effect the Veteran's service-connected hearing loss has on his occupational and daily functioning. 

The examiner must provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


